             Case 18-31327-lkg        Doc 27        Filed 09/10/19   Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:                                          )         IN CHAPTER 7 PROCEEDINGS
                                                )
ANDREA DENISE WOOLFORK                          )         BK 18-31327
SS #: xxx-xx-5443                               )
                                                )
                                                )
         Debtor(s).                             )


                            TRUSTEE’S OBJECTION TO CLAIM(S)

TO:      QUANTUM3 GROUP LLC as agent for CF Medical LLC

       Donald M. Samson, Chapter 7 Trustee (hereinafter “Trustee”) objects to the following
claim(s):

Claimant of Claim Objected To                   Claim Number                 Amount of Claim

Quantum3 Group LLC as agent for                           2-1                       $75.00
CF Medical LLC
PO Box 788
Kirkland, WA 98083-0788


Said claim(s) should be DISALLOWED. The basis for the Trustee’s Objection is as follows:

         Claim is barred by the statute of limitations.


     IF YOU DISAGREE WITH THIS OBJECTION, YOU MUST FILE YOUR
RESPONSE WITH THE BANKRUPTCY COURT ON OR BEFORE THE 1st DAY OF
OCTOBER, 2019, AND SERVE A COPY OF YOUR RESPONSE ON THE TRUSTEE
AND ALL PARTIES LISTED ON THE ATTACHED PROOF OF SERVICE.

       IF A RESPONSE IS NOT FILED WITH THE BANKRUPTCY COURT on or
before OCTOBER 1, 2019, the Court will enter an Order on the Hearing Date for the Trustee’s
Final Report, upholding the above Trustee’s Objection to your Claim(s).

       IF A RESPONSE IS FILED WITH THE BANKRUPTCY COURT on or before
OCTOBER 1, 2019, and a resolution cannot be reached between the Trustee and you as the
Responding Claimant, a hearing will be held on the Trustee’s Objection to Claim(s) and your
response thereto. This hearing will be held on the same date as the hearing on the Trustee’s
Final Report. A Notice of Hearing on the Trustee’s Final Report and the Trustee’s Objection to
            Case 18-31327-lkg        Doc 27     Filed 09/10/19     Page 2 of 3



Claim(s) will be sent to you at a later date and time. Failure to appear at the Final Report
Hearing may result in the Court sustaining the Trustee’s Objection to your Claim(s).

Go to www.ilsb.uscourts.gov for information regarding mandatory electronic filing.

       WHEREFORE, Donald M. Samson, Trustee, prays that the Court sustain the Trustee’s
Objection to the claim(s) as set forth above and for such other and further relief as this Court
deems just and equitable.

DATE: 9/10/19

                                              /s/ Donald M. Samson_________
                                              DONALD M. SAMSON, Trustee
                                              226 W. Main St., Ste. 102
                                              Belleville, IL 62220
                                              618-235-2226
                                              Fax: 618-235-0037
            Case 18-31327-lkg       Doc 27     Filed 09/10/19    Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on the 10th day of September, 2019, a copy of the
foregoing document, Trustee’s Objection to Claim(s), was served upon the following
electronically or by first class mail, postage prepaid:

U. S. Trustee
Becker Bldg., Rm. 1100
401 Main St.
Peoria, IL 61602

Tobias Licker
Law Office of Tobias Licker
1861 Sherman Dr.
St. Charles, MO 63303

Andrea D. Woolfork
324 Skyline View Dr.
Collinsville, IL 62234

Quantum3 Group LLC as agent for
CF Medical LLC
PO Box 788
Kirkland, WA 98083-0788




                                             /s/ Tara Schaefer_____
